The motion for a stay and for other relief is granted to the following extent: Pending the determination of the appeals from the order of the Surrogate’s Court of Kangs County made on July 20, 1942, all proceedings under said order, and all proceedings pursuant to the order of this court in Matter of Bonanno (ante, p. 782), entered December 29, 1943, are stayed on condition that proponents perfect their said appeal for February 11, 1944, and be ready for argument when reached; otherwise, the motion is denied, without costs. Present— Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ. [See post, p. 912.]